Citation Nr: 0506693	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for right wrist 
degenerative joint disease as a residual of a proximal ulnar 
and distal radial fractures, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's right wrist degenerative joint disease as a 
residual of a proximal ulnar and distal radial fractures is 
manifested by pain and limitation of motion with subjective 
complaints of pain, weakness, and stiffness; there is no 
medical evidence of ankylosis, or neurological deficits.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
10 percent for right wrist degenerative joint disease as a 
residual of a proximal ulnar and distal radial fractures are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5003 and 5215 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Treatment records from Black Hills Health Care Center dated 
February 2003 to March 2003 show an x-ray in February 2003 
revealed mild radiocarpal degenerative change.  It was noted 
that the veteran had complaints of left upper quadrant pain 
and discomfort in his right wrist.  It was noted that he had 
been having some ongoing problems with his right wrist and 
had been seen in physical therapy.  A physician who saw the 
veteran indicated that there was not a lot that could be done 
with the veteran's right wrist.  He was told at that time 
that he would need to consider changing his occupation.  It 
was noted that the veteran wanted to try a different type of 
medicine for his achiness.  The veteran's Iodole was 
discontinued and he was started on Narcosis 500mg.  He was 
reminded to take this medication with food.

In February 2003 it was noted that the veteran's number one 
reason for coming was that he had some right wrist pain.  He 
stated it gets achy in the wrist and had for a long time.  He 
reported fracturing this wrist several years ago.  He 
indicated that he did a lot of maintenance work, hammering 
and other uses of his right hand.  He denied any decreased 
sensation of loss of strength.  In March 2003 it was noted 
that the veteran had had right wrist discomfort for 
approximately 8 years.  He indicated that he generally had 
achiness in this area; however, any prolonged use of his 
wrist caused him to have a deep burning pain.  He had tried 
to wear a cock-up splint but this did not seem to work well 
when he was on the job.  He was also informed that this 
splint might not work at all and it might just make him have 
some discomfort in his elbow.  The veteran denied any 
numbness or tingling.  It was noted that the veteran did have 
slight decrease in strength in his right hand.  The 
assessment noted synovitis of the wrist and hand.

At his March 2003 VA examination, the veteran reported that 
he started working as a carpenter and had noted that after he 
pounds, he gets significant deep throbbing pain in the wrist.  
It diminished after use, and lighter activities did not seem 
to bother him.  The veteran did not describe any crepitation 
or swelling in the wrist.  He did not describe areas of local 
tenderness.  It was noted that the pain seemed to be deep and 
the veteran did not have any numbness or tingling in the hand 
associated with this.  

X-rays showed a mild narrowing of the radiocarpal joint and 
some marginal sclerosis.  On inspection, there were no 
asymmetries of the wrist and no swelling.  Light palpation 
showed no tenderness over the de Quevain's area or over any 
of the other tendinous regions.  The intersectional area was 
nontender.  Range of motion showed normal flexion comparison; 
however, in the right he had lost approximately 10 to 15 
degrees of full extension of the right wrist compared to the 
rest.  Radial and ulnar deviations seemed to be comparable.  
With attempts at mobilizing the wrist, the veteran showed 
some slight discomfort when stress was applied to the radial 
carpal joint.  There was no crepitation noted.  The ulnar 
wrist was nontender.  The examiner noted that it looked like 
the veteran was developing early posttraumatic arthritis in 
the wrist.  He indicated that the main thing was activity 
modification.  The examiner recommended that the veteran 
seriously consider now changing occupations.  It was his 
dominant hand that was bothering him, and it was the heavy 
activities that were now bothering him.  It was going to get 
nothing but worse later if the veteran continued to do this.  
It probably would progress anyway and the examiner 
recommended vocational change.  At this point the examiner 
did not think that injections, splinting, or any other 
treatment was indicated.

At his April 2003 VA examination, the veteran reported pain 
of 4 on a scale of 1 to 10.  The veteran stated that he had 
weakness and noticed that his grip strength was quite 
decreased.  The veteran reported morning stiffness and 
noticed that he would have some swelling with repetitive type 
motion jobs.  He stated that there was no heat and no 
redness.  He did not really notice instability, just 
indicated, the wrist was weak.  The veteran denied that the 
wrist locked up, but indicated that he did have fatigability.  
He reported doing some maintenance type work where he was 
pounding and building things like that and then he did notice 
that it got very tired.  He noticed that he needed to take 
more breaks and this time he was on Etodolac 500 mg.  The 
veteran reported flare-ups of his wrist two to three times a 
week depending on what he was doing, and lasted for two days.  
Precipitating factors were hammering or lifting, and 
alleviating factors were pain medications and rest.  He felt 
that when this happened he was limited at least 80 percent.  
He used a brace at night.  A physiatrist had told him, that 
he would be better off not wearing that, but he felt that it 
felt better if he wore it at night.  He indicated that he did 
not wear it at work because it interfered with his job.  It 
was noted that the veteran was negative for ever having 
surgery.  

It was noted that the veteran had no episodes of dislocation 
or subluxation and had no history of rheumatoid arthritis, 
lupus, or gout.  When asked how this affected his usual 
occupation, he stated that it limited what he did.  The 
veteran indicated that he did construction/building type work 
and also had decreased time for recovery.  It was noted that 
at this time he was in vocational rehabilitation, working on 
a degree in business management.  The veteran reported that 
his wrist affected his bowling and fishing.  He could not 
write for long periods of time or use the computer for long 
periods of time.  It was noted that this was the veteran's 
right upper extremity and the veteran was right hand 
dominant.  

The examination showed that range of motions were decreased.  
His grip strength was decreased; however, the examiner felt 
that the veteran did not put forth a true effort on this 
examination.  The examiner did think that the veteran did 
have some loss of range of motion but just did not put forth 
much effort.  Dorsiflexion and palmar flexion were decreased 
mildly.  Radial deviation was decreased to around 20 degrees.  
Ulnar deviation seemed to be about the same as the left.  No 
increase in pain or loss of motion was noted with repeats.  
The examiner estimated that the veteran would loose less than 
15 percent in additional motion with a flare up.  The 
diagnosis was degenerative joint disease, right wrist, with 
mild loss of range of motion, more likely than not related to 
the accident that occurred while on active military duty.

A July 2003 VA treatment report indicated that the veteran 
indicated that he did not feel that the salsalate was helping 
with his right wrist, and requested a different medication.  
It was noted that the veteran had been on acetaminophen, 
ibuprofen, Adalate, Naprosyn, and salsalate; and did not feel 
that any of them helped his right wrist discomfort.  The 
veteran believed that his pain should be rated 8 out of 10.  
It was noted that the veteran should consult another 
physician regarding consultation possibly with an MRI or 
injection therapy.  The veteran's salsalate was discontinued 
and he was started on Feldene 20 mg.

At his March 2004 RO hearing, the veteran testified that he 
had pain and discomfort.  He indicated that the medications 
just masked the pain but did nothing for the deterioration.  
He indicated that he could not write for longer than one or 
two paragraphs, he could not swim, golf, or do any kind of 
yard work or drive very much.  He testified that he failed 
one of his classes because of the amount of typing he had to 
do and the way it affected his wrist.  The veteran reported 
weakness and lack of grip strength.  The veteran described 
lack of endurance and crepitation.  The veteran indicated 
that he had to change his occupation completion and now was 
going to school for business management.  He testified that 
he believed he was disadvantaged because he had to start life 
over at 32 and did not think he could compete with younger 
individuals going to college.  The veteran indicated that he 
used adaptive computer software, a type of dictation.  He 
stated that he was wearing a brace on his right arm, and had 
to stop because it was affecting his elbow after wearing the 
brace.  He indicated he was taking Piroxicam and Darvon.  The 
veteran indicated that when he woke up in the morning his 
wrist was stiff for approximately 30 minutes and if he did 
anything above what he was suppose to do it would swell up 
and would have to make a trip to the emergency room.  The 
veteran testified that he had constant pain.  The veteran 
testified that he had not lost the feeling in his fingers, 
but they were numb sometimes.  The veteran indicated that he 
had difficulty buttoning his shirt, driving, tying his shoes, 
brushing his teeth, combing his hair, buttoning his pants, 
and basic things a normal person would take for granted.  

At his April 2004 VA examination, the veteran reported a dull 
steady pain in his wrist that was there daily and throughout 
the day and that got worse with activity during the day and 
at the end of the day.  It was noted that he was taking 
Piroxicam and Darvon.  He reported that he had not been 
taking Tylenol with the Darvon.  He reported that his wrist 
swelled when he used it and also complained of numbness in 
his hand in the morning or sometimes with prolonged use such 
as when he was typing.  He reported that his hand felt 
fatigued when he was writing just one to tow paragraphs.  He 
described his activities during the day as being able to do 
his usual activities with his right hand but learning to 
compensate by learning to use his left hand to do some things 
such as when he was driving he tended to use his left hand 
more.  It was noted that the veteran was right handed.  He 
indicated that he threw and wrote with his right hand.  He 
also was doing tasks such as typing on the computer, which 
had essentially had to be done with two hands and this 
aggravated his right wrist also.  He reported that he had 
been a carpenter but he quit that job an as of May 2003 
became a student and as of June 2003 he obtained a part-time 
job at the Fort Meade VAMC working in recreational therapy, 
working 25 hours per week.  He reported that he had lost one 
week as a student because of the right wrist pain and 25 days 
of work at the Fort Meade VAMC because of right wrist pain.  
He was seen for evaluation in March 2003 and it was noted on 
x-rays that he had some mild narrowing of the radiocarpal 
joint with some marginal sclerosis.  The veteran described 
flare-ups in the right wrist one to three days a month where 
he had to ice the wrist and take his medication.  He reported 
that he used to play the guitar and the ukulele but he could 
not do these activities anymore.  He also used to golf and 
bowl, but could not do these activities any longer.

It was noted that the veteran had a wrist splint, a canvas 
type, that he had been advised not to be using, when he was 
seen by his physiatrist, in August 2003 because he would be 
compensating by using other parts of his arm.  At that time 
he was advised to change his occupation from carpentry.  He 
also noted that the veteran might be developing some carpal 
tunnel symptoms.  The veteran had no acute known inflammatory 
arthritides such as rheumatoid arthritis, lupus, or gout.

The examination showed the veteran's wrist was without any 
swelling or discoloration.  He did have good bilateral radial 
and ulnar pulses and his pulses did not diminish with 
elevation of the right arm.  The musculature in the right arm 
was without any atrophy.  His right forearm measured 29.0 cm 
and his left forearm measured 27.9 cm.  On range of motion 
testing the veteran had limitation of his flexion and 
extension.  Active dorsiflexion was to 45 degrees, radial 
deviation was to 20 degrees, and ulnar deviation was to 15 
degrees.  Pronation was to 80 degrees and supination was to 
80 degrees.  It was noted that the veteran terminated some of 
the passive range of motion very quickly due to complaints of 
pain.  In gripping, the veteran had loss of 20 percent in the 
grip of his right hand.  It was noted that on range of motion 
the veteran complained of pain at the end of all range of 
motion and during ulnar and radial deviation motions of the 
right wrist throughout the range of motion; there was no 
wincing or grimacing.  On repetitive motion testing, that was 
taking a one-pound book and flexing and extending the wrist 
five times, there was no evidence of further pain, weakness, 
incoordination, or further loss of range of motion.  
Neurologic testing showed the veteran was able to feel 
Weinstein monofilament testing on the ends of all five 
fingers.  On 128 tuning fork vibration test the veteran was 
able to feel the vibration on all five metacarpophalangeal 
joints and all five distal phalangeal joints.  He did 
describe the numbness in his hand as an intermittent 
numbness, worse in the morning.  Radial, ulna, and median 
motor nerve testing showed all three motor nerves intact.  

The diagnosis included fracture of the distal radius with 
degenerative joint disease, mild, of the right wrist; 
decreased range of motion and pain of the right wrist; and no 
finding of neuropathy in the right hand or wrist.

The examiner noted that the veteran's description of the 
numbness in the hand was vague and not specific enough for a 
diagnosis to be made at this time.  Also, his description of 
the area of the numbness of his hand was not consistent with 
any known pattern of neuropathy, again making diagnosis 
impossible at this time.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated March 2003, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for an increased evaluation for his service connected 
right wrist disability.  The letter informed the veteran of 
what the evidence must show to establish entitlement to the 
benefit he wanted.  

The veteran was informed that he had 60 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, a rating decision was issued in 
June 2003 followed by a statement of the case in January 
2004.  Additional VA medical records were added to the claims 
file.  The veteran was afforded a RO hearing in March 2003 
and underwent a VA examination in April 2004.  A supplemental 
statement of the case was issued in June 2004.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2004).  Normal dorsiflexion of 
the wrist is from 0 to 70 degrees, and normal palmar flexion 
is from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2004).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  Id.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.

Analysis

The evidence shows that the veteran's right wrist disability 
is manifested primarily by complaints of stiffness and 
weakness, pain on radial deviation, crepitus, fatigability 
with repetitive motion, and complaints of pain during flare-
ups.  Range of motion testing also showed some limitation in 
all areas, i.e. active dorsiflexion was to 45 degrees, radial 
deviation was to 20 degrees, and ulnar deviation was to 15 
degrees.  Pronation was to 80 degrees and supination was to 
80 degrees.  It was noted that the veteran terminated some of 
the passive range of motion very quickly due to complaints of 
pain.  In gripping, the veteran had loss of 20 percent in the 
grip of his right hand.  Such findings suggest some 
limitation of motion when compared with the following 
predicted range of motion: dorsiflexion (extension) from 0 to 
70 degrees; palmar flexion from 0 to 80 degrees; ulnar 
deviation from 0 to 45 degrees; and radial deviation from 0 
to 20 degrees.  38 C.F.R. § 4.71, Plate I.  Despite such 
findings, there is no evidence of recurrent dislocation or 
subluxation deformity, swelling, discoloration, heat, lack of 
coordination, or neurologic deficits associated with the 
veteran's right wrist disability.  There was also no medical 
evidence of muscle atrophy in the upper extremities.

The 10 percent disability rating under Diagnostic Code 5215 
is the maximum schedular evaluation available under that 
Code.  

If the appellant's wrist were ankylosed, an increased rating 
could be assigned under Diagnostic Code 5214.  However, the 
medical evidence does not show any ankylosis of the right 
wrist.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure").  As previously discussed, the appellant's right 
wrist is not immobile, as he has the ability to move it, 
albeit in a limited fashion.  Therefore, consideration of a 
rating under Diagnostic Code 5214 is not warranted.

The medical evidence also shows mild radiocarpal degenerative 
changes.  As previously discussed, evaluations under 
Diagnostic Code 5010 for post-traumatic arthritis are based 
on the criteria for Code 5003 (degenerative arthritis), and 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Codes 5200, et. seq.  For 
the purpose of rating disability by arthritis, the wrist is 
considered a major joint.  38 C.F.R. § 4.45(f) (2004).  A 20 
percent disability rating can be assigned where there is x- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  However, the appellant is service-connected 
for the right wrist only, which was the site of the in-
service fracture.  There is no medical evidence showing that 
the in-service injury involved the fingers or that the wrist 
condition has somehow affected the fingers.  Without such 
evidence, the appellant is service-connected for one major 
joint only, that is, one wrist, and that would warrant a 10 
percent rating only under Diagnostic Code 5003.  However, a 
rating of 10 percent under Diagnostic Code 5003 is granted 
for a major joint affected by limitation of motion only where 
the limitation of motion is not compensable under the 
appropriate diagnostic code.  The appellant is already 
receiving a compensable rating for limitation of wrist 
motion, and another rating cannot be assigned under 
Diagnostic Code 5003 because that would amount to 
compensating him twice for the same symptomatology.  38 
C.F.R. § 4.14 (2004).

As previously discussed the appellant's right wrist condition 
is manifested by subjective complaints of pain, limitation of 
range of motion, and mild radiocarpal degenerative changes.  
Although the medical records certainly indicate that the 
appellant has some disability from his right wrist disorder, 
the appellant's right wrist disorder simply does not warrant 
an increased rating pursuant to 38 C.F.R. § 4.63 (2004).  
There is no objective medical evidence to indicate the 
absence of effective function of the right hand other than 
that which would be equally well served by an amputation 
stump at the site of election below the elbow.  The April 
2004 VA examiner noted that the veteran was working part-time 
at the Fort Meade VAMC working in recreational therapy.  He 
reported typing on the computer, which had aggravated his 
right wrist.  The examiner noted that the veteran had a 20 
percent loss in the grip of his right hand.  The diagnosis 
included fracture of the distal radius with degenerative 
joint disease, mild, of the right wrist; decreased range of 
motion and pain of the right wrist; and no finding of 
neuropathy in the right hand or wrist.

The examiner noted that the veteran's description of the 
numbness in the hand was vague and not specific enough for a 
diagnosis to be made at this time.  Also, his description of 
the area of the numbness of his hand was not consistent with 
any known pattern of neuropathy, again making diagnosis 
impossible at this time.  Therefore, the appellant is not 
entitled to an increased rating pursuant to 38 C.F.R. § 4.63 
(2004).

Consideration has also been given to the potential 
applicability of 38 C.F.R. § 4.71a, Diagnostic Code 5213, 
which is used to rate impairment of supination and pronation 
of the forearm.  A 10 percent rating is warranted when 
supination in either the major (dominant) or minor extremity 
is limited to 30 degrees or less.  A 20 percent rating is 
warranted for either the major or minor extremity when 
pronation is lost beyond last quarter of arc, and the hand 
does not approach full pronation.  A 20 percent rating is 
also warranted for the minor upper extremity when pronation 
is lost beyond middle of the arc.  A 20 percent rating is 
warranted when the has been a loss of bone fusion, such that 
the major or minor hand is fixed near the middle of the arc 
or is in moderate pronation.  A 20 percent rating is 
warranted when there has been a loss of bone fusion such that 
the minor hand is fixed in full pronation.

In this case, the veteran's pronation of the right forearm is 
normal at 80 degrees. Supination is also 80 degrees compared 
to an expected range of 85 degrees.  38 C.F.R. § 4.71a, Plate 
I.  Moreover, there is no evidence that the veteran's right 
wrist fracture in service resulted in a loss of bone fusion.  
Consequently, an increased schedular rating is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5213.

Finally, consideration has been given to the possibility of 
assigning a higher schedular rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5210, 521, 5212.  Those Diagnostic Codes are 
applicable to rating impairment of the radius and ulna; 
however, for a higher rating they require nonunion of the 
bone or the presence of a false flail joint.  Again, such 
manifestations have not been demonstrated in this case.

In evaluating the veteran's claim for a higher rating for his 
service-connected right wrist disability, consideration has 
also been given to the possibility of referring this case to 
the Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating, that is, one 
outside the regular schedular criteria.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Although the veteran states that the residuals of his right 
wrist fracture have caused him problems since service, such 
disability has required no formal medical care, much less 
frequent hospitalization.  Even if the veteran's right wrist 
disability impaired his ability to be a carpenter, the fact 
remains that he was able to pursue a physically active 
occupation for many years after his discharge from service.  
In this regard, it must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, no reason is found for further action under 
38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a fractured right wrist is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


